Citation Nr: 1230348	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-12 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety/panic disorder with agoraphobia claimed as secondary to military sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for PTSD.  In April 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The issue has been modified as reflected on the first page of this decision, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.). 

Additional evidence has been added to the record after the last statement of the case in January 2010.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran submitted a waiver of RO consideration of the evidence.  Also, as discussed in more detail below, the evidence is sufficient for the Board to grant the claim.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder, to include PTSD, a depressive disorder, and anxiety/panic disorder with agoraphobia that was incurred in, or caused by, his military service. 





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, a depressive disorder, and anxiety/panic disorder with agoraphobia have been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for an acquired psychiatric disorder, to include PTSD, a depressive disorder, and anxiety/panic disorder with agoraphobia.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

The Veteran contends that he has PTSD related to military sexual trauma.  He noted that he also was sexually assaulted as a young boy and had an abusive father; but then while in the service stationed in Alaska, he states that he was attacked and raped, but never reported the incident or sought medical treatment due to being ashamed.  The Veteran specifically stated that in February or March of 1980 he was exiting an NCO club in Fort Richardson, Alaska, when he was struck on the right side of his head and lost consciousness.  He awoke in an alley in another location and his pants were torn and he had blood on his backside and the right side of his head.  His wallet was next to him but his money was gone.  He stated that he pulled up his pants and walked back to the barracks and used the side stairs to avoid his commanding officer.  He recalled that it was about 3 a.m. and he took a long shower, and was still bleeding in his underwear.  When he woke up there was blood on the pillow from bleeding from his right ear and his ear was ringing.  The next day was Sunday and he rested all day.  He stated that he told his friends he had a fight and never reported the incident, as he was too ashamed. 

The Veteran testified at the April 2012 Board hearing that he never suffered any type of mental disorder before his entered the service, and again consistently related the incident in service when he was raped. 

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1132, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

To establish entitlement to service connection for PTSD a veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In PTSD cases in which the veteran asserts personal assault as the in-service stressor, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272, 280 (1999); see also VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996).  Specifically, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos  v. Peake, 22 Vet. App. 329 (2008). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992). 

The service treatment records are negative for any findings of PTSD or treatment for rape, which is consistent with the Veteran's reports that he never told anyone about the incident.  In November 1980, the Veteran was treated for drug use.  A May 1981 treatment record notes the Veteran had rectal bleeding, but this was one year after the Veteran's reported incident in February or March 1980.  A June 1982 treatment record also notes that the Veteran had a bruised rib from a fight, but again, this was not in close proximity to the time he reported that he was raped.  

Personnel records show the Veteran had some disciplinary problems.  In June 1980, he was found to be wrongfully in possession of marijuana.  He was found to be wrongfully in possession of marijuana again in August 1980 and was reduced in grade.  In September 1981, he was reduced in grade and suspended for 90 days for failing to report for duty.  It was noted that he had been a constant problem with missing formation and being late.  

After service, a December 2007 VA outpatient treatment record shows a diagnosis of prolonged panic disorder with agoraphobia and PTSD.  The Veteran reported his painful experience with sexual trauma while in the Boy Scouts.  Several days later, another December 2007 VA outpatient treatment record shows the Veteran's reports of being raped while in the military, in addition to his sexual trauma in Boy Scouts and physical abuse from his father.  The Axis I diagnosis was depressive disorder, not otherwise specified and panic disorder without agoraphobia.  VA treatment records dated from January 2008 to April 2008 show continued findings of PTSD, depression, anxiety, and panic attacks associated with the Veteran's reports of military sexual trauma and his sexual and physical abuse as a child.

In February 2009, a VA physician submitted a letter noting that the Veteran was a patient of his and noted the Veteran's account of his trauma in the military.  The physician noted that the sexual abuse he had to endure reinforced the prior traumas but that even in the absence of the prior traumas, the violent rape the Veteran was subjected to in service would have provided the nexus for the development of PTSD.  The physician found that the Veteran's symptoms were classic for the illness, including hypervigilance, avoidance, and intrusive memories.  The physician further noted that the Veteran's behaviors and thought processes, mistrust, suspiciousness, isolation, and alcohol abuse (now in remission) spoke to the severity and crippling impact of his disorder.  Not surprisingly, the Veteran had also developed dysthymia and panic attacks as a consequence of the reaction to his traumas.  In conclusion, the physician determined that the assault the Veteran described not only reinforced and intensified the past traumas, but also served to provide an experience that, in and of itself, could (and in fact did) lead to the development of PTSD.

A VA psychologist provided an opinion in August 2010 that he had been working with the Veteran since September 2010 to address the issues that arose in response to his experience of military sexual trauma.  The psychologist found that in addition to meeting the criteria for PTSD, the Veteran struggled with the intense anger and shame characteristic of someone who had experienced military sexual trauma.  The psychologist noted that these symptoms continued to present serious obstacles to the Veteran's relationships and his ability to function in a work environment.

In April 2012, a VA clinical social worker submitted another opinion noting that she had worked with the Veteran since Apri 2010.  She noted the criteria for assessing a diagnosis of PTSD and explained how the Veteran met these criteria.  She also noted that his symptoms were consistent with having experienced severe physical and/or psychological trauma.  She added that the Veteran's symptoms cause him significant distress and impairment in multiple aspects of his life, and that the Veteran experienced deep shame and guilt, which was common for rape victims.  This would also explain why he waited so long before reporting the attack.

In addressing this claim, initially, it is noted that while the Veteran has stated that he has a history of sexual and physical abuse as a child, there is no evidence of any pre-existing psychiatric disorder noted at entry into service.  Moreover, the Veteran's assertions regarding having experienced this trauma prior to service do not provide clear and unmistakable evidence of a pre-existing psychiatric disorder, nor do any of the medical opinions of record.  In fact, the VA physician in February 2009 found that while the Veteran had experienced these traumas as a child, the military sexual trauma, in and of itself, could and did cause the Veteran's PTSD.  Therefore, the issue is whether the Veteran's present psychiatric disorders were incurred during his military service.  See 38 C.F.R. § 3.304(b).

After a careful review of the evidence of record, the Board finds that the Veteran suffers from an acquired psychiatric disorder, to include PTSD, a depressive disorder, and anxiety/panic disorder with agoraphobia related to his reported in-service stressors.  In making this determination, the Board notes that the Veteran is competent to report that he was raped in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he was raped.  He has consistently described the event.  While there is no record of the rape in service, this is consistent with the Veteran's reports that he was too ashamed to report the incident when it happened.  Moreover, the record does show evidence of performance problems and drug use that happened after the reported rape, including his failure to appear at his duty station in a timely manner and wrongful possession of drugs.  Thus, this provides alternative forms of evidence (i.e., evidence other than service records) that can corroborate the Veteran's account of an in-service assault, including evidence of behavioral changes following the claimed assault, deterioration in work performance, and substance abuse.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Therefore, the Veteran's assertions are consistent with the circumstances of his service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, the Board finds it significant that a VA physician, VA psychologist, and a licensed VA clinical social worker have determined that the Veteran has PTSD related to his military sexual trauma.  The VA physician also determined that the Veteran had developed depression and panic attacks as a result of the rape in service, in addition to PTSD.  The Veteran's childhood traumas also had been mentioned previously as contributing factors on VA treatment records dated from December 2007 to April 2008, but the degree of psychiatric impairment related to his childhood trauma versus military service has not been differentiated.  See generally, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.).  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of an acquired psychiatric disorder, to include PTSD, a depressive disorder, and anxiety/panic disorder related to the claimed in-service stressor, and credible supporting evidence of the occurrence of that stressor, the Board concludes that the preponderance of the evidence supports the grant of service connection for an acquired psychiatric disorder, to include PTSD, a depressive disorder, and anxiety/panic disorder with agoraphobia.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, a depressive disorder, and anxiety/panic disorder with agoraphobia is granted. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety/panic disorder with agoraphobia claimed as secondary to military sexual trauma is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


